Detailed Action
Response to Amendment
	Per applicant’s amendment to the drawings, filed 27 July 2022, the objections to claim 5, claim 8, and figure 9 are withdrawn.
Per applicant’s amendment to the specification, filed 27 July 2022, the objection to specification paragraph [0038] is withdrawn.
Per applicant’s amendment to the claims, filed 27 July 2022, the objection to claim 1’s parenthetical “including sound” is withdrawn.

Allowable Subject Matter
Claims 1 – 2 and 4 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Per the reasons given in the non-final rejection, filed 28 April 2022, the aforementioned claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/               Examiner, Art Unit 1774                                                                                                                                                                                         

/ANSHU BHATIA/           Primary Examiner, Art Unit 1774